                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Molly Moriarty Lane, Bar No. 149206
                     2   Benjamin P. Smith, Bar No. 197551
                         One Market, Spear Street Tower
                     3   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     4   molly.lane@morganlewis.com
                         benjamin.smith@morganlewis.com
                     5
                         MORGAN, LEWIS & BOCKIUS LLP
                     6   David L. Schrader, Bar No. 149638
                         Megan A. Suehiro, Bar No. 316104
                     7   300 South Grand Avenue, 22nd Floor
                         Los Angeles, CA 90071-3132
                     8   Tel: +1.213.612.2500; Fax: +1.213.612.2501
                         david.schrader@morganlewis.com
                     9   megan.suehiro@morganlewis.com
                    10   Attorneys for Defendant
                         CHART INC.
                    11

                    12                              UNITED STATES DISTRICT COURT
                    13                             NORTHERN DISTRICT OF CALIFORNIA
                    14                                  SAN FRANCISCO DIVISION
                    15

                    16    IN RE PACIFIC FERTILITY CENTER              Case No. 3:18-cv-01586-JSC
                          LITIGATION
                    17                                                DECLARATION OF MOLLY
                                                                      MORIARTY LANE IN SUPPORT OF
                    18                                                STIPULATION EXTENDING
                                                                      DEADLINE TO FILE AMENDED
                    19                                                THIRD-PARTY COMPLAINT
                    20
                                                                      Local Rules 6-1(b), 6-2, and 7-12
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                DECL IN SUPP OF STIP EXTENDING DEADLINE
 BOCKIUS LLP                                                                   TO FILE AMENDED THIRD-PARTY COMPLAINT
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                                CASE NO. 3:18-cv-01586-JSC
                     1           I, Molly Moriarty Lane, declare as follows:

                     2           1.     I am a partner at the law firm of Morgan, Lewis & Bockius LLP, which is counsel

                     3   of record for Chart Inc. (“Chart”) herein. I am an attorney admitted to practice in the State of

                     4   California and am admitted to practice before this Court. I submit this declaration in support of

                     5   the Stipulation Extending Deadline to File Amended Third-Party Complaint, filed concurrently

                     6   herewith. I have personal knowledge of the matters stated herein.

                     7           2.     On October 10, 2019, Chart filed a Third-Party Complaint against Third-Party

                     8   Defendants San Francisco Fertility Centers, d/b/a Pacific Fertility Center, Joseph Conaghan, PhD,

                     9   Eldon D. Schriock, M.D., Carolyn R. Givens, M.D., Philip E. Chenette, M.D., Carl M. Herbert,
                    10   M.D., Liyun Li, M.D., and Isabelle P. Ryan, M.D. (collectively, “Third-Party Defendants”) (Dkt.

                    11   288).

                    12           3.     On December 10, 2019, the Third-Party Defendants (except for Dr. Conaghan)

                    13   filed a Motion to Dismiss the Third-Party Complaint (Dkt. 339) (“PFC’s Motion to Dismiss”).

                    14           4.     On January 16, 2020, Dr. Conaghan filed a Motion to Dismiss the Third-Party

                    15   Complaint (Dkt. 362) (“Conaghan’s Motion to Dismiss”).

                    16           5.     Chart filed oppositions to PFC’s Motion to Dismiss and Conaghan’s Motion to

                    17   Dismiss on January 14 and January 30, 2020, respectively (Dkts. 360, 378).

                    18           6.     On January 28, 2020, the Third-Party Defendants (except for Dr. Conaghan) filed

                    19   a reply in support of PFC’s Motion to Dismiss (Dkt. 375).
                    20           7.     On February 6, 2020, Dr. Conaghan filed a reply in support of Conaghan’s Motion

                    21   to Dismiss (Dkt. 382).

                    22           8.     At the February 27, 2020, hearing on the motions to dismiss, the Court dismissed

                    23   the Third-Party Complaint with leave to amend within 21 days.

                    24           9.     On March 18, 2020, Chart and the Third-Party Defendants stipulated to extend the

                    25   deadline to file the Amended Third-Party Complaint until April 9, 2020, and the Court so ordered

                    26   (Dkt. 425).

                    27

                    28
MORGAN, LEWIS &                                                                         DECL IN SUPP OF STIP EXTENDING DEADLINE
 BOCKIUS LLP                                                                            TO FILE AMENDED THIRD-PARTY COMPLAINT
 ATTORNEYS AT LAW
                                                                                                         CASE NO. 3:18-cv-01586-JSC
  SAN FRANCISCO
                     1          10.      On April 9, 2020, Chart and the Third-Party Defendants stipulated to extend the

                     2   deadline to file the Amended Third-Party Complaint until April 23, 2020, and the Court so

                     3   ordered (Dkt. 430).

                     4          11.      Given ongoing meet and confer efforts among Chart and the Third-Party

                     5   Defendants, Chart and the Third-Party Defendants have stipulated and agreed to extend Chart’s

                     6   deadline to file its Amended Third-Party Complaint for thirty (30) days, through and including

                     7   May 25, 2020.

                     8          12.      Previous modifications of the schedule in the case are as follows:

                     9                      a. The Court entered a stipulated briefing schedule extending Pacific Fertility
                    10                          Center (“PFC”) and Prelude Fertility, Inc.’s (“Prelude”) time to respond to

                    11                          the complaint (Dkt. 17);

                    12                      b. The Court continued the initial case management conference (Dkt. 48, 66);

                    13                      c. The Court extended the parties’ respective deadlines related to PFC’s

                    14                          motion to compel arbitration and related joinders (Dkt. 69);

                    15                      d. The Court continued the hearing date on PFC’s motion to compel

                    16                          arbitration and related joinders from September 6, 2018, to November 8,

                    17                          2018 (id.), and then again to November 9, 2018 (Dkt. 115);

                    18                      e. The Court extended the deadline for Plaintiffs, PFC, and Prelude to

                    19                          participate in private ADR from August 28, 2018, to November 5, 2018
                    20                          (Dkt. 85).

                    21                      f. The Court extended the deadline for all parties to participate in private

                    22                          ADR from November 5, 2018, to February 8, 2019 (Dkt. 130).

                    23                      g. The parties stipulated to a 10-day extension of the deadline for Defendants

                    24                          to respond to the Amended Consolidated Complaint from April 8, 2019, to

                    25                          April 18, 2019 (Dkt. 197).

                    26                      h. The parties stipulated to suspend the deadline for Defendants to respond to

                    27                          the Amended Consolidated Complaint until the further Case Management

                    28                          Conference on April 25, 2019 (Dkt. 198).
MORGAN, LEWIS &                                                                         DECL IN SUPP OF STIP EXTENDING DEADLINE
 BOCKIUS LLP                                                               2            TO FILE AMENDED THIRD-PARTY COMPLAINT
 ATTORNEYS AT LAW
                                                                                                         CASE NO. 3:18-cv-01586-JSC
  SAN FRANCISCO
                     1   i. The parties stipulated to adjust the class certification schedule (Dkt. 264),

                     2      and the Court entered that stipulation (Dkt. 265).

                     3   j. The parties stipulated that the deadline for Defendants to answer or

                     4      otherwise respond to the Second Amended Complaint be extended 14 days,

                     5      until September 26, 2019 (Dkt. 273).

                     6   k. At the Case Management Conference on September 12, 2019, the Court

                     7      extended the deadline to move to amend pleadings until October 4, 2019

                     8      (Dkt. 276).

                     9   l. The parties stipulated to extend the time to file declarations establishing
                    10      that designated material is sealable (Dkt. 305), and the Court entered that

                    11      stipulation (Dkt. 309).

                    12   m. The Third-Party Defendants and Chart stipulated to a continuance of the

                    13      deadline to respond to the Third-Party Complaint to December 6, 2019

                    14      (Dkt. 314), and further stipulated to a continuance of the deadline to

                    15      respond to the Third-Party Complaint to December 20, 2019 (Dkt. 338).

                    16   n. At the Case Management Conference on November 21, 2019, the Court

                    17      extended the deadline for Defendants to file oppositions to Plaintiffs’ Class

                    18      Certification Motion to January 10, 2020, and extended the deadline for

                    19      Plaintiffs to file a reply to February 6, 2020 (Dkt. 330).
                    20   o. The Third-Party Defendants (except for Dr. Conaghan) and Chart

                    21      stipulated to a continuance of the deadline to oppose PFC’s Motion to

                    22      Dismiss to January 14, 2020, and to a continuance of the deadline to reply

                    23      in support of that motion to January 28, 2020 (Dkt. 343), and the Court

                    24      entered that stipulation (Dkt. 344).

                    25   p. Third-Party Defendant Joseph Conaghan and Chart stipulated to a

                    26      continuance of the deadline to respond to the Third-Party Complaint to

                    27      January 16, 2020 (Dkt. 347).

                    28
MORGAN, LEWIS &                                                      DECL IN SUPP OF STIP EXTENDING DEADLINE
 BOCKIUS LLP                                           3             TO FILE AMENDED THIRD-PARTY COMPLAINT
 ATTORNEYS AT LAW
                                                                                      CASE NO. 3:18-cv-01586-JSC
  SAN FRANCISCO
                     1                     q. The parties stipulated to continue the January 16, 2020 case management

                     2                           conference to February 27, 2020 (Dkt. 348), and the Court entered that

                     3                           stipulation (Dkt. 349).

                     4                     r. The parties stipulated to extend the time to file declarations establishing

                     5                           that designated material is sealable from January 14, 2020, to January 24,

                     6                           2020 (Dkt. 359), and the Court entered that stipulation (Dkt. 361).

                     7                     s. The parties stipulated to enlarge the page limit for Plaintiffs’ class

                     8                           certification reply and adjust the Daubert motion briefing schedule to allow

                     9                           for a supplemental submission following the deposition of Chart’s
                    10                           statistician (Dkt. 364), and the Court entered that stipulation (Dkt. 365).

                    11                     t. The parties stipulated to a ten (10) day extension of the time to file

                    12                           declarations establishing that designated material is sealable, until February

                    13                           20, 2020 (Dkt. 388), and the Court entered that stipulation (Dkt. 390).

                    14                     u. Chart and the Third-Party Defendants stipulated to extend the deadline to

                    15                           file the Amended Third-Party Complaint for twenty-one (21) days until

                    16                           April 9, 2020, and the Court so ordered (Dkt. 425).

                    17                     v. Chart and the Third-Party Defendants stipulated to extend the deadline to

                    18                           file the Amended Third-Party Complaint for fourteen (14) days until

                    19                           April 23, 2020, and the Court so ordered (Dkt. 430).
                    20          13.     The extension of time will not alter the date of any event or any deadline already

                    21   fixed by Court order.

                    22          I declare under penalty of perjury under the laws of the United States that the foregoing is

                    23   true and correct. Executed this 23rd day of April 2020, in San Francisco, California.

                    24
                                                                                /s/ Molly Moriarty Lane
                    25                                                          Molly Moriarty Lane
                    26

                    27

                    28
MORGAN, LEWIS &                                                                          DECL IN SUPP OF STIP EXTENDING DEADLINE
 BOCKIUS LLP                                                                4            TO FILE AMENDED THIRD-PARTY COMPLAINT
 ATTORNEYS AT LAW
                                                                                                          CASE NO. 3:18-cv-01586-JSC
  SAN FRANCISCO
